    Case 2:20-cv-08178-CCC-ESK Document 12-1 Filed 10/02/20 Page 1 of 3 PageID: 162




     NAGEL RICE, LLP
     Bruce H. Nagel, Esq.
     103 Eisenhower Parkway
     Roseland, NJ 07068
     973-618-0400
     bnagel@nagelrice.com
     Attorneys for Plaintiffs

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

,
     NEW WALLINGTON HOME, LLC, a
     New Jersey limited liability company;
     MORNINGSIDE at WALLINGTON, LLC,
     a New Jersey limited liability company,    Civil Action No.2:20-cv-08178

                                                STIPULATION REGARDING
                           Plaintiffs,
                                                BRIEFING SCHEDULE OF
     vs.                                        DEFENDANTS’ MOTIONS TO
                                                DISMISS
     BOROUGH OF WALLINGTON, and
     BOROUGH OF WALLINGTON
     PLANNING BOARD,
                            Defendants.

             WHEREAS Defendant Borough of Wallington (“BW”) filed a Motion to Dismiss

     Plaintiffs’ Complaint which is currently returnable on October 19, 2020;

             WHEREAS Plaintiffs’ opposition papers to the BW Motion to Dismiss are

     currently due on October 5, 2020;

             WHEREAS Defendant Borough of Wallington Planning Board (“BWPB”) filed a

     Motion to Dismiss Plaintiffs’ Complaint which is currently returnable on November 2,

     2020;

             WHEREAS Plaintiffs’ opposition papers to the BWPB Motion to Dismiss are

     currently due on October 19, 2020;

                                                 1
Case 2:20-cv-08178-CCC-ESK Document 12-1 Filed 10/02/20 Page 2 of 3 PageID: 163




         WHEREAS, the parties would like to set a briefing schedule with regard to both

 Defendants’ Motions to Dismiss;

         WHEREAS, Plaintiffs require additional time to file their opposition papers to the

 BW and BWPB Motions to Dismiss and the parties have conferred and agreed to a new

 briefing schedule and hearing date thereon;

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

 among the plaintiffs and defendants, by and through their respective undersigned counsel,

 that:

         1.           Plaintiffs shall file and serve its opposition papers to the BW and

                      BWPB Motions to Dismiss the Complaint no later than November 9,

                      2020;

         2.           Defendants BW and BWPB shall file and serve its reply papers with

                      regard to the Motions to Dismiss no later than November 30, 2020.

         3.           The BW and BWPB’s Motions to Dismiss shall be returnable on

                      December 7, 2020.



 ACCEPTED AND AGREED:

 Dated: October 2, 2020

                                           Bruce H. Nagel
                                           NAGEL RICE, LLP
                                           103 Eisenhower Parkway
                                           Roseland, NJ 07068

                                           By: s/ Bruce H. Nagel
                                           Attorneys for Plaintiffs


                                               2
Case 2:20-cv-08178-CCC-ESK Document 12-1 Filed 10/02/20 Page 3 of 3 PageID: 164




                                     Leonard E. Seaman
                                     The Law Offices of Richard Malagiere, PC
                                     250 Moonachie Road, Suite 102
                                     Moonachie, NJ 07074

                                     By: s/ Leonard E. Seaman
                                     Attorneys for Defendant Borough of Wallington



                                     Mary McDonnell
                                     Pfund McDonnell, P.C.
                                     139 Prospect Street, 2cd Floor
                                     Ridgewood, NJ 07450

                                     By: s/ Mary McDonnell
                                     Attorneys for Defendant Borough of Wallington
                                     Planning Board


 The above Stipulation is SO ORDERED THIS _____ day of

 October, 2020


 _____________________________________
 HONORABLE CLAIRE C. CECCHI
 United States District Court Judge




                                       3
